Title: To James Madison from Thomas McKean Thompson, 26 January 1802 (Abstract)
From: Thompson, Thomas McKean
To: Madison, James


26 January 1802, Secretary’s Office at Lancaster. Encloses by direction of the governor a copy of a Pennsylvania General Assembly resolution. Asks JM “to cause to be transmitted to this place the document therein alluded to; the fee for which shall be remitted.”
 

   FC (PHarH: Governor’s Papers). 1 p. Thompson, Gov. Thomas McKean’s nephew, was secretary of the commonwealth from 1801 to 1809 (“Narrative of Thomas McKean Thompson,” Pa. Magazine of History and Biography, 52 [1928]: 116–17, 119).


   On 23 Jan. 1802 McKean had approved and signed a joint resolution of both houses of the General Assembly to apply for a copy of the last census of Pennsylvania (Pa. Archives, 9th ser., 3:1799).

